COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION TO REINSTATE APPEAL

Appellate case name:      Mosaic Baybrook One, L.P. and Mosaic Baybrook Two, L.P. v. Paul
                          Simien

Appellate case number:    01-18-01049-CV

Trial court case number: 2017-08379

Trial court:              133rd District Court of Harris County

Date motion filed:        February 5, 2019

Party filing motion:      Appellants


      It is ordered that the motion to reinstate is granted. We withdraw our opinion and
judgment dated February 5, 2019 and reinstate this case on the Court’s active docket.




Judge’s signature: /s/ Chief Justice Sherry Radack
                   Acting for the Court

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.


Date: __February 12, 2019____